DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 30 January 2021.  In view of this communication, claims 1-20 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 25 February 2021 and 25 February 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrical power couplings”, “first mechanical power couplings”, “hydro-mechanical couplings”, and “second mechanical power couplings” (claims 1-3, 11-13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:  
Claim 20 should end with a period (“.”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the terms “electric power couplings”, “first mechanical power couplings”, “second mechanical power couplings”, and “hydro-mechanical couplings”.  These terms do not correspond to any elements shown in the drawings, and are not described in the specification (except in language identical to that used in the claims) in any way that would allow one of ordinary skill in the art to determine to what physical element of the disclosed invention they refer.  In each case, there are multiple elements of the disclosed machine which could be referred to by these limitations.  For example, the mechanical power couplings could refer to associated shafts, bearings, or gears, as well as any number of other elements within the machine.  It is impossible to determine exactly what is being claimed without some form of written description identifying the specific elements. 
Claims 2-3 and 11-13 recite the same limitations discussed above, and are rejected under the same grounds.  Additionally, claims 2-3 and 12-13 recite that the mechanical power couplings comprise a “rotary flange”, and recite that the first and second mechanical power couplings are “the same”.  Only one flange is disclosed in the application, the central hub of the rotor, and the hydraulic machine has no corresponding “same” element.  Thus, it is not clear how these two elements, one located in the electrical machine and the other located in the hydraulic machine, could be the same.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 and 11-13 recite the terms “electric power couplings”, “first mechanical power couplings”, “second mechanical power couplings”, and “hydro-mechanical couplings”.  These terms are indefinite for the same reasons given above in the grounds of rejection under 35 U.S.C. 112(a).
Claims 1 and 11 recite the limitation "the housing" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7, 9-10, 16-17, and 19-20 recite the limitations “low-pressure” and “high-pressure”.  These are relative terms which render the claims indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is impossible to determine what level of pressure in the working fluid would be required to read on either “low-” or “high-pressure”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Metzner et al. (US 5,219,276 A), hereinafter referred to as “Metzner”.
Regarding claim 1, Metzner discloses an integrated electromechanical and hydraulic system [1] (fig. 1; col. 4, lines 13-18), comprising: 
an electric machine [2] (fig. 1-2; col. 4, lines 16-22), the electric machine [2] comprising: 
a casing [12/32] (fig. 1; col. 4, lines 52-55; col. 5, lines 28-32), 
a stator [3] adapted to remain stationary within the casing [12/32] (fig.1-2; col. 4, lines 16-22, 52-55), 
one or more electrically insulated windings [4] coupled to the stator [3] (fig. 1-2; col. 4, lines 16-18; col. 5, lines 18-22), 
a rotor [5] separated from the stator [3] and the one or more windings [4] by a radial diamagnetic gap (fig. 1-2; col. 4, lines 23-28; col. 5, lines 16-18), 

    PNG
    media_image1.png
    554
    925
    media_image1.png
    Greyscale

electrical power couplings (not shown; col. 1, lines 36-45; the stator windings are coupled to a three- or four-phase power source supplying alternating current), and 
a first mechanical power couplings [7] (fig. 1-2; col. 4, lines 32-48); and 
a hydraulic machine [6] also disposed in the [casing] [12/32] (fig. 1; col. 4, lines 29-31), the hydraulic machine [6] having hydro-mechanical couplings [17/18] as well as a second mechanical power couplings [8], wherein the second mechanical power couplings [8] are coupled to the first mechanical power couplings [7] (fig. 1-2; col. 4, lines 32-38, 43-51; the mechanical power couplings correspond to the teeth/flanges of the gears on the rotor and the pump, while the hydro-mechanical couplings correspond to the pressure and suction portions of the pump).
Regarding claim 2, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 1, as stated above, wherein the first and second mechanical power couplings [7/8] are the same (fig. 1-2; col. 4, lines 32-38, 43-51; the mechanical power couplings correspond to the teeth/flanges of the gears on the rotor and the pump).
Regarding claim 3, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 2, as stated above, wherein the first and second mechanical power couplings [7/8] is a rotary flange (fig. 1-2; col. 4, lines 32-38, 43-51; the mechanical power couplings correspond to the teeth/flanges of the gears on the rotor and the pump).
Regarding claim 4, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 1, as stated above, wherein the hydraulic machine [6] includes a low-pressure inlet [16] and a high-pressure outlet [15] adapted to communicate a working fluid at a corresponding fluid pressure therebetween (fig. 1; col. 4, lines 55-60; the high-pressure outlet corresponds to the “pressure” duct, while the low-pressure inlet corresponds to the “suction” duct).
Regarding claim 5, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 4, as stated above, wherein the hydraulic machine [6] communicates with the casing [12/32] of the electric machine [2] and thereby floods the casing with the working fluid (fig. 1; col. 3, lines 33-39).
Regarding claim 6, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 5, as stated above, wherein the electric machine casing [12/32] is flooded with low-pressure working fluid (fig. 1; col. 3, lines 33-39; col. 4, lines 55-60; both the high- and low-pressure, i.e. pressure and suction, ducts connect to the pump at the center of the electric machine).
Regarding claim 7, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 5, as stated above, wherein the electric machine casing [12/32] is flooded with high-pressure working fluid (fig. 1; col. 3, lines 33-39; col. 4, lines 55-60; both the high- and low-pressure, i.e. pressure and suction, ducts connect to the pump at the center of the electric machine).
Regarding claim 8, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 4, as stated above, wherein the hydraulic machine [6] includes passageways [24] configured to communicate fluid (fig. 1; col. 5, lines 1-15).
Regarding claim 9, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 8, as stated above, wherein the communicated fluid has a pressure intermediate between the low-pressure working fluid and the high-pressure working fluid (fig. 1; col. 5, lines 1-15; adjustment of the throttle screw [25] provides infinitely variable adjustment of the pumping capacity and thus the pressure in the passageways).
Regarding claim 11, Metzner discloses a method of integrating an electromechanical and hydraulic system [1] (fig. 1; col. 4, lines 13-18), comprising: 
providing an electric machine [2] (fig. 1-2; col. 4, lines 16-22), the electric machine [2] comprising: 
a casing [12/32] (fig. 1; col. 4, lines 52-55; col. 5, lines 28-32), 
a stator [3] adapted to remain stationary within the casing [12/32] (fig.1-2; col. 4, lines 16-22, 52-55), 
one or more electrically insulated windings [4] coupled to the stator [3] (fig. 1-2; col. 4, lines 16-18; col. 5, lines 18-22), 
a rotor [5] separated from the stator [3] and the one or more windings [4] by a radial diamagnetic gap (fig. 1-2; col. 4, lines 23-28; col. 5, lines 16-18), 

    PNG
    media_image1.png
    554
    925
    media_image1.png
    Greyscale

electrical power couplings (not shown; col. 1, lines 36-45; the stator windings are coupled to a three- or four-phase power source supplying alternating current), and 
a first mechanical power couplings [7] (fig. 1-2; col. 4, lines 32-48); and 
providing a hydraulic machine [6] also disposed in the [casing] [12/32] (fig. 1; col. 4, lines 29-31), the hydraulic machine [6] having hydro-mechanical couplings [17/18] as well as a second mechanical power couplings [8], wherein the second mechanical power couplings [8] are coupled to the first mechanical power couplings [7] (fig. 1-2; col. 4, lines 32-38, 43-51; the mechanical power couplings correspond to the teeth/flanges of the gears on the rotor and the pump, while the hydro-mechanical couplings correspond to the pressure and suction portions of the pump).
Regarding claim 12, Metzner discloses the method of claim 11, as stated above, wherein the first and second mechanical power couplings [7/8] are the same (fig. 1-2; col. 4, lines 32-38, 43-51; the mechanical power couplings correspond to the teeth/flanges of the gears on the rotor and the pump).
Regarding claim 13, Metzner discloses the method of claim 12, as stated above, wherein the first and second mechanical power couplings [7/8] is a rotary flange (fig. 1-2; col. 4, lines 32-38, 43-51; the mechanical power couplings correspond to the teeth/flanges of the gears on the rotor and the pump).
Regarding claim 14, Metzner discloses the method of claim 11, as stated above, wherein the hydraulic machine [6] includes a low-pressure inlet [16] and a high-pressure outlet [15] adapted to communicate a working fluid at a corresponding fluid pressure therebetween (fig. 1; col. 4, lines 55-60; the high-pressure outlet corresponds to the “pressure” duct, while the low-pressure inlet corresponds to the “suction” duct).
Regarding claim 15, Metzner discloses the method of claim 14, as stated above, wherein the hydraulic machine [6] communicates with the casing [12/32] of the electric machine [2] and thereby floods the casing with the working fluid (fig. 1; col. 3, lines 33-39).
Regarding claim 16, Metzner discloses the method of claim 15, as stated above, wherein the electric machine casing [12/32] is flooded with low-pressure working fluid (fig. 1; col. 3, lines 33-39; col. 4, lines 55-60; both the high- and low-pressure, i.e. pressure and suction, ducts connect to the pump at the center of the electric machine).
Regarding claim 17, Metzner discloses the method of claim 15, as stated above, wherein the electric machine casing [12/32] is flooded with high-pressure working fluid (fig. 1; col. 3, lines 33-39; col. 4, lines 55-60; both the high- and low-pressure, i.e. pressure and suction, ducts connect to the pump at the center of the electric machine).
Regarding claim 18, Metzner discloses the method of claim 14, as stated above, wherein the hydraulic machine [6] includes passageways [24] configured to communicate fluid (fig. 1; col. 5, lines 1-15).
Regarding claim 19, Metzner discloses the method of claim 18, as stated above, wherein the communicated fluid has a pressure intermediate between the low-pressure working fluid and the high-pressure working fluid (fig. 1; col. 5, lines 1-15; adjustment of the throttle screw [25] provides infinitely variable adjustment of the pumping capacity and thus the pressure in the passageways).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzner in view of Yowell (US 3,672,793 A), hereinafter referred to as “Yowell”.
Regarding claim 10, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 9, as stated above.  Metzner does not disclose that the intermediate-pressure working fluid returns to the low-pressure inlet [16] via a first check valve, while high-pressure fluid is prevented from communicating with the electric machine casing by a second check valve.
Yowell discloses an integrated electromechanical and hydraulic system [12/14] having a low-pressure inlet [42] and a high-pressure outlet [44] (fig. 1; col. 1, lines 60-69; col. 2, lines 40-50), wherein the intermediate-pressure working fluid returns to the low-pressure inlet [42] via a first check valve [58] (fig. 1; col. 2, lines 24-39), while high-pressure fluid is prevented from communicating with the electric machine casing by a second check valve [59] (fig. 1; col. 2, lines 53-64).

    PNG
    media_image2.png
    438
    800
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hydraulic machine of Metzner having check valves as taught by Yowell, in order to provide a positive flow of cooling fluid regardless of the degree of restriction in the lines (col. 2, lines 53-64 of Yowell) thereby assuring proper cooling within the machine.
Regarding claim 20, Metzner discloses the method of claim 19, as stated above.  Metzner does not disclose that the intermediate-pressure working fluid returns to the low-pressure inlet [16] via a first check valve, while high-pressure fluid is prevented from communicating with the electric machine casing by a second check valve.
Yowell discloses an integrated electromechanical and hydraulic system [12/14] having a low-pressure inlet [42] and a high-pressure outlet [44] (fig. 1; col. 1, lines 60-69; col. 2, lines 40-50), wherein the intermediate-pressure working fluid returns to the low-pressure inlet [42] via a first check valve [58] (fig. 1; col. 2, lines 24-39), while high-pressure fluid is prevented from communicating with the electric machine casing by a second check valve [59] (fig. 1; col. 2, lines 53-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hydraulic machine of Metzner having check valves as taught by Yowell, in order to provide a positive flow of cooling fluid regardless of the degree of restriction in the lines (col. 2, lines 53-64 of Yowell) thereby assuring proper cooling within the machine.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Oota et al. (US 2010/0034674 A1) discloses an electric motor and fluid pump integrated within the same wet-housing.
Krebs (US 2006/0140793 A1) discloses a gear-type pump driven by an external electric motor.
Croci (US 6,541,884 B1) discloses an electric motor and fluid pump integrated within the same housing.
Apple (US 1,911,128) discloses an electric motor and fluid pump integrated within the same housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834